In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 13-34V
                             Filed: December 30, 2013


* * * * * * * * * * * * * *
TRACY JONES, and JOHN JONES, as *                  TO BE PUBLISHED
the parents and natural guardians of P.J., *
a minor,                                   *
                                           *       Special Master
                                           *       Hamilton-Fieldman
                     Petitioners,          *
v.                                         *
                                           *       Decision on the Record, Dismissal of
SECRETARY OF HEALTH                        *       Claim for Insufficient Proof; Failure to
AND HUMAN SERVICES,                        *       Submit Expert Report; Human
                                           *       Papillomavirus Vaccine; Tourette
                     Respondent.           *       Syndrome.
* * * * * * * * * * * * * *

Mark T. Sadaka, Englewood, NJ, for Petitioners.
Tara J. Kilfoyle, Washington, DC, for Respondent.

                                DISMISSAL DECISION1

      On January 15, 2013, Tracy Jones and John Jones (“Petitioners”) filed a petition
for Vaccine Compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.2 (“Program”). Petition (“Pet”) at 1, ECF No. 1.


       1
         Because this published decision contains a reasoned explanation for the action in
the case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347 § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to file
a motion for redaction “of any information furnished by that party (1) that is trade secret
or commercial or financial information and is privileged or confidential, or (2) that are
medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). In the absence of such motion,
the entire decision will be available to the public. Id.

                                               1
       After a review of the petition and supporting documents, Petitioners’ counsel filed
a “Motion For A Dismissal Decision,” stating that after an investigation of the medical
theories and facts of the case, Petitioners would be unlikely to prove that P.J. is entitled to
compensation under the Vaccine Program. Motion at 3, ECF No. 24.



                                               I

                               PROCEDURAL HISTORY

       On January 15, 2013, Petitioners filed a petition for vaccine compensation. Pet.,
ECF No. 1. On January 23, 2013, Petitioners filed medical records labeled Exhibits one
through three. Filing, ECF No. 4.3

        The Chief Special Master issued an Initial Order in this case on January 24, 2013.
Order, ECF No. 6. Counsel for Respondent, Tara Kilfoyle, also made an appearance on
this date. Notice, ECF No. 5.

        An initial status conference was held on February 20, 2013. Minute Entry, Feb. 20,
2013. The Chief Special Master issued a Scheduling Order on February 21, 2013, stating
that the deadline for the filing of Respondent’s Rule 4 Report was suspended, and that
Petitioners should file all outstanding medical records by Monday, April 8, 2013. Order,
ECF No. 7. The Order also directed Respondent to file a status report, assessing the
completeness of the medical record on or before May 8, 2013. Id. Petitioners were also
ordered to file a supportive expert report from their retained immunologist by June 10,
2013. Id.

      The case was reassigned to the undersigned on March 4, 2013, pursuant to
Vaccine Rule 3(d). Order, ECF No. 8. Petitioners filed medical records from three




       2
        National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat.
3755. Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the
pertinent subparagraph of 42. U.S.C. §300aa (2006).
       3
       Exhibit 1: Vaccination Record; Exhibit 2: Memorial Hospital of Texas County-
Medical Records; Exhibit 3: Specialty Clinic of St. Anne.

                                              2
additional providers4 and a statement of completion on April 8, 2013. Filings, ECF Nos.
9, 10. Petitioners filed an affidavit on April 9, 2013. Filing, ECF No. 11.

        Respondent filed a status report on April 15, 2013, stating that the medical records
filed to date were “incomplete and insufficient to evaluate this case.” Status Report at 1,
ECF No. 12. Respondent requested that Petitioners provide the following:

            An affidavit identifying all medical providers that evaluated or treated P.J.,
             from three years prior to her January 27, 2010 Human Papillomavirus
             (“HPV”) vaccination through the date that the petition was filed.

            P.J.’s complete medical records from all medical providers identified
             above.

            Vaccination records for P.J.’s January 27, 2010, and June 8, 2010 HPV
             vaccinations, including manufacturer and lot number information.

            Complete records from P.J.’s February 5, 2010, and July 5, 2012, treatment
             at Memorial Hospital of Texas County, including all physician’s orders,
             consultations, records of physical or neurological examinations, medication
             administration records, nursing notes, and discharge summaries.

            Records from any treating providers that have treated P.J. from July 5, 2012
             through the present.

            Any additional records relating to P.J.’s treatment by Dr. Richard Hoos, or
             any other neurologists that evaluated or treated P.J. from three years prior
             to her January 27, 2010 HPV vaccination through the present.

Id. at 2. A status conference was held on May 21, 2013, before the undersigned. Minute
Entry, May 21, 2013. The undersigned issued a Scheduling Order on June 11, 2013,
identifying certain problematic issues in this case. Order, ECF No. 13. The undersigned
noted the sparse number of medical records filed in the case - only 23 pages of medical
records had been filed to date. Id. at 1. The undersigned also noted a concern with the
diagnosis of Tourette syndrome since P.J. did not appear to meet the diagnosis criteria.
Id. at 1-2.

        On August 6, 2013, Petitioners filed Exhibits eight and nine.5 Filing, ECF No. 15.
Petitioners also filed a status report on this date stating that “[P]etitioner has received
       4
        These records are as follows: Exhibit 4: Jeffrey J. Lim, M.D. Medical Records;
Exhibit 5: Reed Family Clinic Medical Records; Exhibit 6: High Plains Dermatology
Medical Records.
                                             3
correspondence indicating there are no additional medical records from all of P.J.’s
medical providers except for Dr. Jeffrey Lim.” Status Report, ECF No. 16. On August
27, 2013, Petitioners filed Exhibit 10, labeled as a letter from Dr. Jeffrey Lim. Filing,
ECF No. 17. This letter stated that Petitioner had been provided copies of the patient’s
record “multiple times.” Id.

       A status conference was held on September 10, 2013, at which the undersigned
requested additional documentation, including: P.J.’s baby records, a video of P.J.’s
current condition, and further clarification from Dr. Barias regarding P.J.’s diagnosis and
Dr. Barias’s notations in medical records. Order, ECF No. 19. Petitioners thereafter
filed Exhibits 11-14 6 on October 21, 2013. Filing, ECF No. 22.

       A status conference was held before the undersigned on October 22, 2013. Minute
Entry, Oct. 22, 2013. The undersigned ordered Petitioners to file a status report,
identifying steps they had taken to procure an independent medical examination, or the
medical records from such an examination, by December 17, 2013. Order, ECF No. 23.
On December 17, 2013, Petitioners filed a “Motion For A Dismissal Decision.” Motion,
ECF No. 24.


                                             II

                                  FACTUAL HISTORY

       At the time of vaccination, Petitioners’ daughter, P.J., was 11 years old. Pet’rs’ Ex.
11 at 83. P.J. received her second HPV vaccination on January 27, 2010. Pet’rs’ Ex. 1 at
2.
       P.J. visited the Memorial Hospital of Texas County on February 5, 2010,
complaining of continuous eye blinking and occasional jerks of her left arm and leg; her
doctor ordered blood work and a CT scan, and her blood test revealed a positive ANA
screen. Pet’rs’ Ex. 3 at 2. P.J. was diagnosed with “Tic Disorder Not Otherwise
Specified” on this date. Id. at 1.

       P.J. was diagnosed with Tourette syndrome on February 9, 2010, when she
returned to Memorial Hospital of Texas County and was examined by Dr. Emmanuel

       5
        Exhibit eight: Medical Correspondence from Healthcare Providers; Exhibit nine:
Certification of Conversation with Dr. Barias.
       6
        Exhibit 11: Birth and Childhood Records from Memorial Hospital of Texas
County; Exhibit 12: Letter from Memorial Hospital of Texas County; Exhibit 13:
Addendum to Medical Record by Dr. Emmanuel Barias at St. Anne’s Specialty Clinic;
Exhibit 14: Letter from Texas County Health Department (Oklahoma).
                                             4
Barias, M.D. Id. at 4. Dr. Barias indicates in his medical notes from this visit that
“[D]oubt that ANA is significant in this case; fulfills all criteria for tourette.” Id. On June
8, 2010, P.J. received the third and final HPV vaccine. Pet’rs’ Ex. 1 at 2.

         On July 3, 2012, P.J. returned to seek medical treatment due to continued facial
tics; she was diagnosed with “[T]ics and spasms, compulsive.” Pet’rs’ Ex. 3 at 5.



                                              III

                                       DISCUSSION

       To receive compensation under the Program, Petitioners must prove either: 1) that
their daughter, P.J., suffered a “Table Injury”- i.e., an injury falling within the Vaccine
Injury Table-corresponding to one of her vaccinations, or 2) that she suffered an injury
that was actually caused by a vaccine. See §300aa-13(a)(1)(A) and §300aa-11(c)(1).

       Petitioners’ petition alleged that P.J. suffered from Tourette syndrome as a result
of receiving a second HPV vaccination on January 27, 2010. Pet’rs’ Ex. 1 at 1.

        To establish vaccine causation, Petitioners must satisfy all prongs of the test
established by the court in Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274,
1278 (Fed. Cir. 2005). To satisfy the first prong of the Althen test, Petitioners must
provide “a medical theory causally connecting the vaccination and the injury.” Id.
(quoting Grant v. Sec’y of Health & Human Servs., 956 F.2d 1144, 1148 (Fed.
Cir.1992)). Petitioners’ theory must show that it is more likely than not that the vaccine
P.J. received can cause the injuries that Petitioners allege the vaccine caused. See
Moberly v. Sec’y of Health & Human Servs., 592 F.3d 1315, 1323-24 (Fed. Cir. 2010).

        To satisfy the second prong of the Althen test, Petitioners must establish “a logical
sequence of cause and effect showing that the vaccination was the reason for the injury.”
Althen, 418 F.3d at 1278. That is, Petitioners must show by preponderant evidence (more
likely than not) that the vaccine their daughter received did cause the injuries they allege
it caused. See Capizzano v. Sec’y of Health & Human Servs., 440 F.3d 1317, 1326 (Fed.
Cir. 2006).

       Finally, to satisfy the third prong of Althen, Petitioners must produce preponderant
evidence of “a proximate temporal relationship between vaccination and injury.” Althen,
418 F.3d at 1278. This prong helps to establish the connection between the causal theory
of prong one and the more fact-based cause and effect arguments of prong two by
demonstrating, “that the onset of symptoms occurred within a timeframe for which, given
the medical understanding of the disorder’s etiology, it is medically acceptable to infer

                                               5
causation-in-fact.” De Bazan v. Sec’y of Health & Human Servs., 539 F.3d 1347, 1352
(Fed. Cir. 2008).

        The undersigned is not authorized to make a finding of causation based on the
claims of a Petitioner alone, unsubstantiated by medical records or a medical opinion. See
42 U.S.C. §300aa-13(a)(1). Petitioners moved for a decision by the Special Master
dismissing the case on the grounds that “[a]n investigation of the facts, medical theories,
and legal precedents supporting this case have demonstrated to Petitioners that they will
likely be unable to prove that P.J. is entitled to compensation from the Vaccine Program.”
Motion at 3, ECF No. 24. Although Petitioners were diligent in their efforts to collect
certain medical records requested by the undersigned and Respondent’s counsel, the
undersigned expressed concerns about the credibility of Dr. Barias, P.J.’s diagnosing and
primary treating physician. As such, the undersigned directed Petitioners’ counsel to have
P.J. independently evaluated by another treating physician and file those medical records
with the Court. Order, ECF no. 23.

       No such independent medical evaluation occurred in this case. No expert report
has been filed in this case. A review of the record in this case provides no evidence
demonstrating that P.J.’s medical condition was vaccine-caused.

        Without evidence of a reliable, scientific theory, a logical sequence of cause and
effect, and a proximate temporal relationship between vaccination and alleged injury,
Petitioners cannot meet their burden of proof under the three-prong test of Althen. The
undersigned therefore GRANTS Petitioners’ Motion to Dismiss.



                                            IV

                                     CONCLUSION

       The undersigned is sympathetic to the fact that P.J. suffers from a medical
condition. However, under the law, the undersigned can authorize vaccine injury
compensation only if a medical condition or injury either falls within one of the “Table
Injury” categories, or is shown by medical records or a competent medical opinion to be
vaccine-caused. No such proof exists in this record. Thus, this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.7



       7
         To preserve whatever right Petitioners may have to file a civil action in another
court, they must file an “Election to File a Civil Action” which rejects the judgment from
this court within 90 days of the date judgment was filed.
                                             6
IT IS SO ORDERED.



                        /s/ Lisa D. Hamilton-Fieldman
                         Lisa D. Hamilton-Fieldman
                         Special Master




                    7